Order reversed and defendant’s motion for leave to amend his answer granted, on condition that the defendant pay all the costs of the action accruing since the service of the answer, including ten dollars costs, and the disbursements of this appeal, and in such case, the verdict to stand as to the other issues made by the answer, and the judgment to stand as security as to the damages, and to be vacated as to the costs, and the party succeeding upon the amended answer to be at liberty to enter a further judgment; and if said costs are not paid by the defendant, as *492above provided, then the order appealed from is affirmed, with ten dollars costs and disbursements.